The plaintiff in error, C.D. Robinson, hereinafter called defendant, was convicted in the district court of Bryan county on a charge of embezzling the public funds of said county while acting in the capacity of deputy county treasurer, and was sentenced to pay a fine of $1 and to serve a term of one year's imprisonment in the state penitentiary.
The judgment was rendered on the 6th day of September, 1927, and the appeal was lodged in this court on the 5th day of March, 1928. The record discloses that notice of appeal was served on the court clerk only. It shows no service of notice on the prosecuting attorney, as required by section 2809, C.O.S. 1921. It does not show the issuance of any summons in error, nor the waiver of such by the Attorney General.
This court does not acquire jurisdiction of the appeal. Burgess v. State, 18 Okla. Cr. 574, 197 P. 173; Lutke v. State,37 Okla. Cr. 18, 255 P. 719.
For the reasons assigned, the attempted appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 234